





[williamsagreement1602_image1.jpg]


ELECTRONIC MAIL


February 26, 2016


Patrick F. Williams
 
Dear Patrick,
This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that ZELTIQ Aesthetics, Inc. (the “Company”) is offering to
you to aid in your employment transition.
1.SEPARATION DATE; FINAL PAY; BONUS ELIGIBILITY. Your last date of employment
with the Company will be April 18, 2016 (the “Separation Date”). Between the
date you sign this Agreement and the Separation Date (the “Transition Period”),
you will perform such duties as are specified for you and will assist in the
transitioning of your duties to a new Chief Financial Officer once a new CFO
begins employment. Your title will remain as Senior Vice President and Chief
Financial Officer until a new CFO begins employment. The Company will continue
to provide you with your full salary and benefits during the Transition Period
and you also will remain eligible for a bonus per the terms of the Company’s
2015 Corporate Bonus Plan. If you are awarded such a bonus, it will be paid to
you at the same time it is paid to the other Company executives. On the
Separation Date, the Company will pay you all accrued salary and all accrued but
unused PTO time, less applicable deductions and withholdings, up through your
Separation Date. You are entitled to these salary and PTO payments even if you
do not sign this Agreement.
2.    SEVERANCE BENEFITS. Pursuant to the terms of your Amended and Restated
Employee Offer Letter dated February 25, 2014 (the “Offer Letter”), if you: (i)
sign this Agreement and allow the releases contained herein to become effective;
and (ii) on or within 21 days after the Separation Date, you sign the Separation
Date Release attached hereto as Exhibit A and allow the releases contained
therein to become effective; then the Company will provide you with the
following severance benefits:
a.    Severance Payments. The Company will continue to pay you your current base
salary for a period of nine (9) months after the Separation Date, less required
deductions and withholdings. These severance payments will be made on the
Company’s customary payroll schedule and will begin on the first regularly
scheduled pay day following the expiration of the 7-day revocation period set
forth in the Separation Date Release.
  
b.    2016 Corporate Bonus Eligibility. Provided that the Company determines to
pay bonuses for 2016, you shall receive a pro-rata portion of your Target Bonus
for 2016, less required deductions and withholdings, based upon the actual
number of days that you are employed and provide services to the Company in
2016. If awarded, any such bonus will be payable to you at the same time that
the Company pays bonuses to other Company employees for 2016 as determined by
the Company, but in no event later than the end of 2017.     
c.     COBRA Payments.
(i)    To the extent provided by the federal COBRA law or, if applicable, state
insurance laws (collectively, “COBRA”), and by the Company’s current group
health insurance policies, you will be eligible to continue your group health
insurance benefits after the Separation Date at your own expense. Later, you may
be able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA laws on or after the
Separation Date.
(ii)    As an additional severance benefit, if you timely elect to continue
health, dental and vision coverage through COBRA, the Company will pay the COBRA
premiums necessary to continue your current health, dental and vision insurance
coverage for you and all covered dependents for a period of nine (9) months
after the Separation Date, or until you become eligible for coverage through a
subsequent employer, whichever is earlier (the “COBRA Premiums”). You agree to
notify the Company immediately in writing if you become eligible for such
coverage through a subsequent employer.         
(iii)    Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay to you, on the first day of each month, a fully taxable cash payment
equal to the amount of the monthly COBRA premium you would be required to pay to
continue your group health coverage (including coverage for any covered
dependents) for that month (such amount, the “Special Cash Payments”). In the
event the Company opts for the Special Cash Payments, you could use, but would
not be obligated to use, the Special Cash Payments toward the cost of COBRA
premiums.
3.    CONSULTING AGREEMENT. You will serve as a consultant to the Company under
the terms specified below. The consulting relationship commences on the
Separation Date and continues through April 17, 2017 (the “Consulting Period”),
unless terminated earlier as provided herein.
a.    Consulting Services. You agree to provide consulting services to the
Company in any area of your expertise upon request by the Company. The Company
anticipates that you will provide services in the following areas: general
strategic investor relations, financial and/or accounting activities in support
of the Company’s business. During the Consulting Period, you will report
directly to Mark Foley, President and Chief Executive Officer. You agree to
exercise the highest degree of professionalism and utilize your expertise and
creative talents in performing these services. You agree to make yourself
available to perform such consulting services throughout the Consulting Period,
up to a maximum of 4 hours per week. You shall abide by the Company’s applicable
policies and procedures during the Consulting Period.
b.    Consulting Fees and Benefits.
(iv)    Consulting Fees. During the Consulting Period, you will receive as
consulting fees $1,000.00 (one thousand dollars) per month, prorated for any
partial month, (“Consulting Fees”); provided, however, that if you begin
full-time employment (i.e., 40 hours per week) with another employer pursuant to
Section 3(b)(vii) herein, you shall not receive any Consulting Fees for the
period beginning on your first date of employment with another employer through
the end of the Consulting Period. You shall seek advance written approval prior
to incurring any expenses for which you will seek reimbursement in connection
with your duties during the Consulting Period.
(v)    Taxes and Withholding. As a consultant, the Company will not withhold
from the Consulting Fees any amount for taxes, social security or other payroll
deductions. The Company will issue you a Form 1099 with respect to your
Consulting Fees. You acknowledge that you will be entirely responsible for
payment of any such taxes, and you hereby indemnify, defend and save harmless
the Company, and its officers and directors in their individual capacity, from
any liability for any taxes, penalties or interest that may be assessed by any
taxing authority with respect to all compensation you receive under this
Agreement, with the exception of the employer’s share of social security, if
any.
(vi)    Equity Awards. Since your service as an employee and a consultant will
be continuous, your termination of employment will not constitute a termination
of service for purposes of the Company’s applicable stock or equity plan (the
“Plan”). Therefore, your outstanding equity awards will continue to vest through
expiration or termination of the Consulting Period, provided that you remain in
compliance with the terms of this Agreement. Your equity awards will continue to
be governed by the Plan and all applicable grant notices and agreements. You
will have three months to exercise any vested options following the expiration
or termination of the Consulting Period.
c.    Independent Contractor Relationship. Your relationship with the Company
during the Consulting Period is that of an independent contractor, and nothing
in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship. Except as
specifically provided in this Agreement, you will not be entitled to any of the
benefits which the Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing or retirement
benefits.
d.    Limitations on Authority. You will have no responsibilities or authority
as a consultant to the Company other than as provided above. You will have no
authority to bind the Company to any contractual obligations, whether written,
oral or implied, except with the prior written authorization of an officer of
the Company. You agree not to represent or purport to represent the Company in
any manner whatsoever to any third party unless authorized by the Company, in
writing, to do so.
e.    Proprietary Information and Inventions. You agree that your Employee
Propriety Information and Inventions Agreement (the “Confidentiality
Agreement”), a copy of which is attached hereto as Exhibit B, shall govern any
Company information to which you have access or which you develop, or inventions
made by you, while performing services during the Consulting Period.
f.    Other Work Activities. Throughout the Consulting Period, you retain the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company. The Company will make reasonable
arrangements to enable you to perform your work for the Company at such times
and in such a manner so that it will not interfere with other activities in
which you may engage. In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, and obtain the Company’s
written consent, before you obtain competitive employment, perform competitive
work for any business entity, or engage in any other work activity that is
competitive with the Company. For purposes of this Agreement, the term
“competitive” shall mean any entity involved in the commercialization of any
competing, non-invasive or minimally invasive aesthetic technology.
g.    Termination of the Consulting Period. The Consulting Period shall end on
April 17, 2017, unless terminated earlier as provided herein.
(i)    Your Notice. You may terminate the Consulting Period at any time upon two
(2) weeks’ written advance notice. If the Consulting Period is terminated by you
for any reason, you will be entitled to all Consulting Fees (or pro rata portion
thereof) and equity vesting earned through the last date that you provide
consulting services, but you shall not receive any Consulting Fees or continued
equity vesting through the scheduled end of the Consulting Period (April 17,
2017).
(ii)    Notice by the Company For Breach. The Company may end the Consulting
Period immediately if you breach any of your obligations hereunder or breach any
of your obligations under your Confidentiality Agreement. In such an event, you
will be entitled to all Consulting Fees (or pro rata portion thereof) and equity
vesting earned through the last date that you provide consulting services, but
you shall not receive any Consulting Fees or continued equity vesting through
the scheduled end of the Consulting Period (April 17, 2017).
4.    OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date, with the exception of any
vested right you have pursuant to any Company benefit plan. You acknowledge and
agree that the benefits set forth in this Agreement are in full satisfaction of
any severance benefits to which you may be entitled under your Offer Letter or
any other agreements with the Company.
5.    EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
6.    CONFIDENTIAL INFORMATION OBLIGATIONS. You acknowledge and agree to abide
by your continuing obligations under your Confidentiality Agreement. You agree
to sign and return to the Company the Termination Certificate attached to the
Confidentiality Agreement.
7.    RETURN OF COMPANY PROPERTY. You agree to return to the Company, within
five (5) business days after the Separation Date, all Company documents (and all
copies thereof) and other property of the Company in your possession or control,
including, but not limited to, Company files, notes, correspondence, memoranda,
notebooks, drawings, records, reports, lists, compilations of data, proposals,
agreements, drafts, minutes, studies, plans, forecasts, purchase orders,
financial and operational information, product and training information,
research and development information, sales and marketing information, personnel
and compensation information, vendor information, promotional literature and
instructions, product specifications and manufacturing information,
computer-recorded information, electronic information (including e-mail and
correspondence), other tangible property and equipment (including, but not
limited to, computer equipment, cellular telephones, credit cards, entry cards,
identification badges and keys); and any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). You agree that you will make a
diligent search to locate any such documents, property and information within
this timing. In addition, if you have used any personally owned computer,
server, e-mail system, mobile phone, or portable electronic device,
(collectively, “Personal Systems”) to receive, store, prepare or transmit any
Company confidential or proprietary data, materials or information, then within
five (5) business days after the Separation Date, you will provide the Company
with a computer-useable copy of all such information and then permanently delete
and expunge all such Company confidential or proprietary information from such
Personal Systems without retaining any copy or reproduction in any form. You
agree to provide the Company access to your Personal Systems, if requested, for
the purpose of verifying that the required copying and/or deletion is completed.
Your timely compliance with the provisions of this Section 8 is a condition of
your severance benefits hereunder and your retention as a consultant hereunder.
Notwithstanding the foregoing, you may retain any Company property, documents or
information necessary for you to provide your Consulting Services hereunder.
8.    NONDISPARAGEMENT. You agree not to disparage the Company and its current
and former officers, directors, employees, shareholders, and agents, in any
manner likely to be harmful to its or their business, business reputation or
personal reputation; provided that you will respond accurately and fully to any
question, inquiry or request for information when required by legal process or
as part of a government investigation.
9.    NONSOLICITATION. You agree that during your employment, the Consulting
Period and for a period of twelve (12) months following the expiration or
termination of the Consulting Period, you shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or take away
such employees or consultants, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the Company, either for yourself or for
any other person or entity.
10.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
11.    RELEASE OF CLAIMS.
a.    General Release. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled (including, without limitation, the
Severance Benefits and the Consulting Period), you hereby generally and
completely release the Company and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent or subsidiary entities, insurers, affiliates and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
b.    Scope of Release. The Released Claims include, but are not limited to: (1)
all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act (the “ADEA”) (as amended), the federal Family and Medical
Leave Act (as amended) (“FMLA”), the California Family Rights Act (as amended),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
c.    Excluded Claims. Notwithstanding the foregoing, you are not hereby
releasing the Company from any of the following claims (collectively, the
“Excluded Claims”): (a) any rights or claims for indemnification you may have
pursuant to any written indemnification agreement with the Company to which you
are a party, the charter, bylaws, or operating agreements of the Company, or
under applicable law; (b) any rights which cannot be waived as a matter of law;
or (c) any claims arising from the breach of this Agreement. In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any analogous state or federal government agency,
except that you hereby waive your right to any monetary benefits in connection
with any such claim, charge or proceeding. You hereby represent and warrant
that, other than the Excluded Claims, you are not aware of any claims you have
or might have against any of the Released Parties that are not included in the
Released Claims.
12.    ADEA WAIVER. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).
You also acknowledge that the consideration given for the ADEA Waiver is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your ADEA Waiver does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (c) you have twenty-one (21) days to consider this Agreement (although you
may choose to voluntarily sign it sooner); (d) you have seven (7) days following
the date you sign this Agreement to revoke (in a written revocation sent to me);
and (e) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after you sign this
Agreement (the “Effective Date”).
13.    SECTION 1542 WAIVER. In granting the release herein, which includes
claims that may be unknown to you at present, you acknowledge that you have read
and understand Section 1542 of the California Civil Code: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.” You
hereby expressly waive and relinquish all rights and benefits under that section
and any law or legal principle of similar effect in any jurisdiction with
respect to the releases granted herein, including but not limited to the release
of unknown and unsuspected claims granted in this Agreement.
14.    NO VOLUNTARY ADVERSE ACTION; COOPERATION. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided, however, that you must respond accurately and
truthfully to any question, inquiry or request for information when required by
legal process (e.g., a valid subpoena or other similar compulsion of law) or as
part of a government investigation. In addition, you agree to cooperate fully
with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties (e.g., demands to produce documents or testimony pursuant to subpoena),
or other matters arising from events, acts, or failures to act that occurred
during the period of your employment by the Company. Such cooperation includes,
without limitation, making yourself available to the Company upon reasonable
notice, without subpoena, to provide truthful and accurate information in
witness interviews with the Company or its counsel, and in deposition and trial
testimony. The Company will reimburse you for reasonable out-of-pocket expenses
you may incur in connection with any such cooperation (excluding forgone wages,
salary, or other compensation) and will make reasonable efforts to accommodate
your scheduling needs. In addition, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.
15.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked (excluding your final pay), you have
received all the leave and leave benefits and protections for which you are
eligible pursuant to FMLA, CFRA, or any applicable law or Company policy, and
you have not suffered any on-the-job injury or illness for which you have not
already filed a workers’ compensation claim.
16.    ARBITRATION. To ensure the rapid and economical resolution of disputes
that may arise under this Agreement, you and the Company both agree that any and
all disputes, claims, or causes of action, in law or equity, including but not
limited to statutory claims, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement, your employment with
the Company, or the termination of your employment from the Company, will be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted in San Francisco, California by JAMS, Inc. (“JAMS”) or its successors.
Both you and the Company acknowledge that by agreeing to this arbitration
procedure, you each waive the right to resolve any such dispute through a trial
by jury or judge or administrative proceeding. Any such arbitration proceeding
will be governed by JAMS’ then applicable rules and procedures for employment
disputes, which can be found at www.jamsadr.com/rules-employment-arbitration/,
and which will be provided to you upon request. In any such proceeding, the
Arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
You and the Company each shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law; provided, however, that in
no event shall the Arbitrator be empowered to hear or determine any class or
collective claim of any type. This paragraph shall not apply to an action or
claim brought pursuant to the California Private Attorneys General Act of 2004.
Nothing in this Agreement is intended to prevent either the Company or you from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration pursuant to applicable law. The Company shall
pay all filing fees in excess of those which would be required if the dispute
were decided in a court of law, and shall pay the arbitrator’s fees and any
other fees or costs unique to arbitration.
17.    MISCELLANEOUS. This Agreement, including Exhibits A and B, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties, agreements, or representations. This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement, or rights
hereunder, shall be in writing and shall not be deemed to be a waiver of any
successive breach or rights hereunder. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me.
We wish you the best in your future endeavors.


Sincerely,
ZELTIQ AESTHETICS, INC.




By: /s/ Mark Foley
    
Mark Foley
President and Chief Executive Officer


 
 
I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:


/s/ Patrick F. Williams                2/25/2016            
Patrick F. Williams            Date

EXHIBIT A
SEPARATION DATE RELEASE
(TO BE SIGNED ON OR WITHIN 21 DAYS AFTER THE SEPARATION DATE)
In exchange for the consideration under this Agreement to which I am not
otherwise be entitled (including, without limitation, the Consulting Period), I
hereby generally and completely release the Company and its current or former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions prior to or on the date I
sign this Separation Date Release.
This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination or breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), the federal Family and Medical Leave Act (as amended)
(“FMLA”), the California Family Rights Act (as amended), the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended).
Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims (collectively, the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which cannot be waived as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against the Released Parties.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I am already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Agreement; (b) I
should consult with an attorney prior to signing this Agreement; (c) I have
twenty-one (21) days to consider this Agreement (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Agreement to revoke (in a written revocation sent to me); and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after I sign this Agreement (the
“Effective Date”).
In granting the release herein, which includes claims that may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.
I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:


/s/ Patrick F. Williams 2/25/2016
                            
Patrick F. Williams                        Date
EXHIBIT B


CONFIDENTIALITY AGREEMENT


 
 
 
 

